The stipulation of the parties was plainly intended to eliminate from the appeal all questions relating to the amount of the judgment. We find that the contracts of employment were valid and binding obligations of the defendant, *Page 542 
and that that part of the judgment appealed from by the plaintiff, appellant, should be reversed and the judgment as entered upon the report of the referee should be affirmed, with costs to the plaintiff in the Appellate Division and in this court.
CULLEN, Ch. J., GRAY, O'BRIEN, EDWARD T. BARTLETT, WERNER, HISCOCK and CHASE, JJ., concur.
Judgment accordingly.